DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xin Dai on 12/29/2021.

The application has been amended as follows: 
(Currently Amended) A method for damping stepper motor resonances, comprising:
	connecting motor coils of a stepper motor into a bridge circuit comprising semiconductor switches,
	applying a supply voltage of a supply voltage source to the motor coils in order to impress into the motor coils target coil current values which are predefined for each point in time and which have a predefined polarity, the target coil current values are compared with a predetermined threshold value, a timer is activated when the amount of the target coil current values falls below the predetermined threshold value; and
	activating a passive fast-decay phase (FD-phase) at medium and high motor speeds for a period of time determined by the timer in a zero crossing or in a time range 

Reasons for Allowance

Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 8:  In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination 
“timer (T) which is activated by the detector, the detector compares the supplied target coil current values with a predetermined threshold value, the timer being activated when the amount of the supplied target coil current values falls below the predetermined threshold value, and a switching device with which, at medium and high motor speeds for a period of time determined by the timer, all the semiconductor switches are open or switched blocking, in order to thereby feed a coil current flowing in the related motor coil back into the supply voltage source either via inverse or body diodes intrinsically existing in the semiconductor switches, and/or via diodes connected in parallel to the semiconductor switches in the reverse direction between the positive supply voltage and ground potential.” with regards to claim 8 and
the target coil current values are compared with a predetermined threshold value, a timer is activated when the amount of the target coil current values falls below the predetermined threshold value; and 
activating a passive fast-decay phase (FD-phase) at medium and high motor speeds for a period of time determined by the timer in a zero crossing or in a time range surrounding the zero crossing of the predefined target coil current for each motor coil, during which passive FD-phase all the semiconductor switches are open or switched blocking, in order to thereby feed a coil current flowing in the related motor coil back into the supply voltage source either via inverse or body diodes intrinsically existing in the semiconductor switches and/or via diodes connected in parallel to the semiconductor switches in the reverse direction between the positive supply voltage and ground potential.” with respect to claim 1.

The prior art made of record in form 892 and 1449, discloses a motor control device an H bridge circuit that has a switching element and is connected to a motor coil provided in a motor, and a control means that drives the switching element at each prescribed PWM period and specifies an operation mode for the H bridge circuit from among a charge mode for increasing the motor current (Icoil) flowing through the motor coil, a fast decay mode for decreasing the motor current, and a slow decay mode. In each PWM period, the control means selects one of the operation modes on the basis of the result of comparing the motor current and a current reference value (Iref) before the time that has passed from the start of the PWM period reaches a prescribed current control re-execution time (Tr) and selects one of the operation modes on the basis of 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DEVON A JOSEPH/Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846